Citation Nr: 1217182	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for neck disability, including as secondary to service-connected residuals of a left hand injury.

2.  Entitlement to service connection for reflex sympathetic dystrophy (RSD), left upper extremity (claimed as left shoulder condition), including as secondary to service-connected residuals of a left hand injury.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


REMAND

The Veteran served on active duty from January 1976 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006, August 2007, and November 2007 rating decisions by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran received a VA examination of his neck and shoulder in February 2007.  The examiner noted no evidence of a neck injury in service and a well-documented occupational injury to the neck in 1985, as well as another neck injury in 2004.  The examiner found that the Veteran's reflex sympathetic dystrophy of the left upper extremity was the result of his post-service trauma to the cervical spine, but did not provide an adequate rationale for her opinion, stating only that her opinion was "based upon available information and examination."  The examination report also failed to take into account the Veteran's lay statements indicating that he injured his neck and shoulder during service, in the same incident in which he sustained a crush injury to the fingers of his left hand.  The Veteran is competent to report neck and shoulder trauma during service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, these matters should be referred to the February 2007 examiner, if available, for clarification of her opinion.

With respect to the Veteran's claim for SMC, the Board notes that the Veteran's private physician, Dr. K., provided statements in June 2006 and September 2007 regarding the Veteran's limited mobility.  The June 2006 statement states that the Veteran requires in-home care as a result of several orthopedic disabilities, but attributes the Veteran's limitations primarily to his left arm disability.  Dr. K.'s September 2007 statement provides only a series of numbers for the Veteran's diagnoses.  Although "sciatica and hypoxia" were noted as disorders affecting the Veteran's ambulation, it is unclear from this statement which diagnoses were affecting the Veteran's ability to leave his home or care for himself appropriately.  Because Dr. K.'s records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be scheduled for a VA examination to determine whether his service-connected disabilities render him housebound or in need of the regular aid and attendance of another.

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Requests for a complete copy of the records associated with the Veteran's disability claim were sent to SSA in April 2007 and July 2007.   In July 2007, SSA stated that it had no records on file for the Veteran, because he is not entitled to SSA benefits; however, the Social Security number referenced in SSA's response is incorrect.  Subsequent records have confirmed that the Veteran continues to receive SSA benefits.  Thus, it appears that the SSA may have relied upon incorrect information when searching for the Veteran's records.  Upon remand, a renewed request for the Veteran's SSA records should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  Ensure that the SSA searches for records using the correct Social Security number.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization from the Veteran, contact Dr. K. and request that all records of the Veteran's treatment be provided for inclusion with the claims folder.  If such records do not exist or are unavailable, a negative response should be sought.  The Veteran should be so notified and given an opportunity to obtain the records.  Dr. K. should also be given opportunity to provide a detailed explanation for his statement that the Veteran's right arm disability is the primary source of his inability to care for himself.  

3.  Schedule the Veteran for a VA aid and attendance examination.  The examiner is requested to provide an evaluation of the Veteran's service-connected disabilities on his capability for self care in his home.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed, and the rationale for all opinions must be provided.  

The examiner's assessment must include, but not be limited to, evaluation of such conditions as: the ability or inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; ability or inability to attend to the wants of nature; or any incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, return the claims folder to the February 2007 examiner, if available, for review.  The examiner should review the claims folder and this remand.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's neck disability and RSD of the left upper extremity had its onset during his military service, or, alternatively, whether either disability was caused or made worse by his service-connected left finger injuries.  The examiner must provide a detailed rationale for her finding that the Veteran's RSD is the result of post-service cervical trauma.  The examiner is also asked to state whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's neck disability is the result of events occurring during service, or, alternatively, whether it is caused or made worse by a service-connected disability.  The examiner is advised that the Veteran is competent to report experiencing neck and shoulder trauma during service, although such reports can be weighed against other evidence in the record.  

If the examiner determines that she cannot provide an opinion on the issues without resorting to speculation, she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

5.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


